Citation Nr: 0215224	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  98-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation for residuals of a left knee 
injury due to participation in a VA compensated work therapy 
program, under the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for residuals of a left knee injury.

This case was the subject of multiple Board remands, the most 
recent of which was in June 2000 for the purpose of further 
development of the evidence.


FINDINGS OF FACT

1.  There is competent evidence to show that, as part of his 
compensated work therapy program, the veteran participated in 
gym.

2.  In February 1998, the veteran experienced a left knee 
injury as a result of playing basketball while participating 
in gym.
 
3.  The veteran has a current left knee disability as a 
result of participation in a VA compensated work therapy 
program.


CONCLUSION OF LAW

The criteria for compensation for residuals of a left knee 
injury, due to participation in a VA compensated work therapy 
program, under the provisions of 38 U.S.C.A. § 1151, have 
been met.  38 U.S.C.A. § 1151 (West Supp. 2002);  38 C.F.R. § 
3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, because the benefit sought on appeal is 
granted, the Board finds that it is not prejudicial to the 
veteran to proceed to adjudication of his claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

VA treatment records show that in January 1998 the veteran 
was admitted to a VA domiciliary from an outreach program 
because of homelessness.  A stated goal of treatment was 
compensated work therapy.  The record includes a report of 
compensated work therapy work factor evaluation ratings for 
the period from February 1, 1998, to February 28, 1998.

In February 1998, the veteran injured his left knee while 
playing basketball at a VA hospital gym.  After the injury, 
he required crutches for ambulation or a wheelchair.  An 
April 1998 VA MRI of the left knee revealed tears of the 
anterior and posterior horns of the medial meniscus, and the 
anterior cruciate ligament.  A report of the veteran's 
compensated work therapy dated May 1998 describes him working 
on a jewelry box assembly line.  He worked steadily, 
maintained his focus, was able to get along well with his 
fellow workers, and appeared to have the proper attitude 
about work.  In June 1998, he was discharged from domiciliary 
treatment due to unauthorized absence.  It was noted that the 
veteran had been pleasant and cooperative, and that he would 
have been discharged in any event due to upcoming surgery for 
his knee.  Later in June, he was advised regarding having 
received his last and final payment in the work program.
 
In August 1998, after conservative treatment was 
unsuccessful, he underwent knee surgery to repair the damage 
to his left knee.  

During November 1998 RO hearing, the veteran testified that 
he injured his knee while playing basketball at a VA medical 
center.  He said the knee injury occurred about two and one-
half weeks after being admitted to the VA Domiciliary.  He 
wasn't sure if playing basketball was part of physical 
therapy or recreational therapy.  He only knew that as part 
of his program he was required to go the gym and participate 
in basketball.  He said his left knee injury occurred on the 
first occasion on which he played basketball at the gym, and 
that it had been many years since he had played basketball 
prior that that time. 

In June 2000, the Board remanded this case for further 
development.  Pursuant to the remand, in a July 2000 report 
from care providers involved in the program under which the 
veteran was provided treatment, it was indicated there was an 
order on January 29, 1998, in which the veteran was cleared 
for using the pool and weight room, which was the 
recreational therapy a that time.  One nurse further noted 
that the domiciliary had their own recreation program and 
therapist and that participation was encouraged.  There was 
no "official" referral; however she did not recall when the 
official referrals to recreational therapy began.  She 
suggested that perhaps the domiciliary personnel recalled 
when the official referrals were initiated.  Judged to be of 
possible significance was an admission note of January 1998, 
in which it was noted that the veteran had bilateral knee 
pain, but a normal knee exam as of October 1997.  In this 
nurse's view, referral to a physician for a physical 
capacities evaluation done in February 1998, but before the 
knee injury, included recommendations that could have 
precluded basketball.  Specifically, the evaluation suggested 
that the veteran avoid uneven surfaces, such as gravel and 
grass.  At that time, the veteran was referred to the pool 
for water jogging and physical therapy for the right knee.  
(Prior to left knee injury, clinical records generally 
reflected greater pain in the right knee than the left.)  
However, there was no documentation that those 
recommendations were in the chart and available to staff for 
review prior to his left knee injury.  

A second nurse who reviewed the report noted that the knee 
injury occurred in the gym, which had an even floor.  A third 
nurse specifically stated that recreational therapy was part 
of an authorized program.  Another care provider reported 
that the veteran did participate in gym and a report of this 
involvement was prepared.  According to this person, the 
veteran did play basketball during his visit to the gym, and 
was treated for injury.  

38 U.S.C.A. § 1151(a) (West Supp. 2002) reads as follows:

§ 1151.  Benefits for persons disabled by treatment or 
vocational rehabilitation 

(a) Compensation under this chapter [38 USCS §§ 1101 et seq.] 
and dependency and indemnity compensation under chapter 13 of 
this title [38 USCS §§ 1301 et seq.] shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and-- 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-- 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(B) an event not reasonably foreseeable; or 
(2) the disability or death was proximately caused (A) by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title [38 USCS §§ 3100 et seq.], or (B) by 
participation in a program (known as a "compensated work 
therapy program") under section 1718 of this title. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In the present case, the evidence shows that the veteran was 
admitted to a VA Domiciliary with the goal of participating 
in a compensated work therapy program, a goal which was 
accomplished.  A veteran is entitled to compensation as 
though he were service connected for a disability where that 
disability was caused by participation in a compensated work 
therapy program.  See 38 U.S.C.A. § 1151(a)(2)(B).  Although 
the June 2000 statements from VA care providers are not as 
clear as they might be, they do seem to indicate that as part 
of his compensated work therapy program the veteran was 
encouraged to participate in gym, that a report was prepared 
reflecting such participation, and that he sustained a left 
knee injury as a result of playing basketball while 
participating in gym.  This tends to corroborate the 
veteran's November 1998 RO hearing testimony.  There is 
competent evidence to show that the veteran has a current 
left knee disability and, in the Board's judgment, the 
evidence is at least in equipoise as to whether the knee 
disability is due to his participation in a VA compensated 
work therapy program.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that compensation for 
residuals of a February 1998 left knee injury due to 
participation in a VA compensated work therapy program is 
warranted.  38 U.S.C.A. §§ 1151(a)(2)(B), 5107; 38 C.F.R. 
§ 3.102.  
ORDER

Entitlement to compensation for residuals of a left knee 
injury, due to participation in a VA compensated work therapy 
program, under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002), is granted. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

